Citation Nr: 0918603	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for an inguinal bulge 
and hernia on the left side.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.  Service records show that the Veteran was 
awarded a Korean Service Medal with a Bronze Star.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2005 from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for a left knee disability and an inguinal 
bulge and hernia on the left side.  

The Veteran presented testimony at a videoconference Board 
hearing before the undersigned Veterans Law Judge in August 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

In September 2007, the Board remanded the matters on appeal 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

An inguinal bulge and hernia on the left side was detected 
many years after service, is not related to an in-service 
disease or injury.  


CONCLUSION OF LAW

An inguinal bulge and hernia on the left side was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

The Veteran asserts that he incurred an inguinal bulge and 
hernia on the left side in service.  At the hearing before 
the Board in August 2007, the Veteran stated that in service, 
on a boat, he was carrying duffle bags.  He stated that when 
he got off the boat in Japan, he was sore and he sought 
medical treatment.  The Veteran indicated that he was told he 
had a pulled muscle.  The Veteran indicated that one or two 
years after discharge, his family doctor told him he had a 
hernia.    

Service treatment records show that upon enlistment 
examination in October 1950, examination of the abdomen and 
viscera revealed no significant abnormalities.  The 
examination report indicates that a hernia was not detected.  
A May 1952 service treatment record indicates that the 
Veteran sought medical treatment for pain in the left side 
for one or two months.  Examination revealed athlete's feet; 
the examination was otherwise negative.  A December 1952 
separation examination report indicates that examination of 
the abdomen and viscera was normal.  

The medical evidence of record shows that the Veteran has a 
current hernia.  An October 2005 VA examination report 
indicates that the Veteran had a small left inguinal bulge or 
hernia.  There is no evidence of any medical treatment for a 
hernia until the October 2005 VA examination, other than the 
Veteran's statements that he was treated for a hernia by his 
family doctor.  As noted above, the Veteran asserts that a 
hernia was diagnosed one or two years after service but 
records showing treatment or diagnosis of a hernia soon after 
service have not been adequately identified by the Veteran.    

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current hernia is related to a disease or injury that 
occurred in service.  The question is whether the evidence is 
at least in equipoise as to whether the Veteran has a current 
hernia that is related to service.  The Board finds that the 
evidence is not in equipoise, but preponderates against the 
claim.  The Board finds that the probative evidence of record 
establishes that the current hernia manifested many years 
after service and is not related to service, including the 
symptoms of left-sided pain in service.  

The Board finds that the more probative medical evidence of 
record establishes that the Veteran's hernia is not related 
to disease or injury in service.  The Veteran was afforded a 
VA examination in October 2005 in order to obtain a medical 
opinion as to whether the hernia was caused or aggravated by 
service.  The examiner reviewed the claims folder and 
examined the Veteran.  The examiner also considered the 
Veteran's report of symptoms in service, as evidenced by the 
report of medical history in the examination report.  The 
diagnosis was small left inguinal bulge or hernia.  The 
examiner opined that it was unlikely that the Veteran's 
current symptoms are related to any symptoms he had in the 
military.  The examiner stated that there was no evidence to 
indicate that the Veteran has had any ongoing problems with 
abdominal symptoms and that it was unlikely that any symptoms 
the Veteran is now having could possibly be related to a 
small inguinal hernia that has been going on for fifty years.   

There is no competent evidence which relates the current 
inguinal hernia to service.  The Veteran asserts that his 
current hernia first manifested in service.  The Veteran is 
competent to report observable symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, he is not competent to 
render a medical diagnosis or render a medical opinion 
relating any current disability to any injury in service 
without the necessary medical expertise.  Id.  In the present 
case, the record does not establish that the Veteran has 
medical expertise to render medical opinions.  The Veteran's 
statements cannot serve as competent medical evidence of the 
etiology of the hernia.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The Veteran essentially asserts that he has had symptoms of a 
hernia since service.  The Board has considered these 
statements.  Even if the Board concedes that the Veteran had 
continuity of symptoms of a hernia since service, the 
Veteran's claim still fails based upon the lack of medical 
nexus associating the continuity of symptoms to the current 
hernia.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage, supra.  As discussed above, the probative 
evidence of record establishes that it is unlikely that the 
Veteran's current symptoms are related to any symptoms in 
service and that it was unlikely that any symptoms the 
Veteran was currently having were related to an on-going 
hernia for the past 50 years.  There is no competent evidence 
which relates the current hernia to the continuity of 
symptomatology including the symptoms in service.  For these 
reasons, the Board finds that service connection for a hernia 
and inguinal bulge on the left is not warranted on the basis 
of continuity of symptomatology.

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current inguinal bulge and hernia on the left was incurred 
during service or is related to an in-service injury or 
trauma.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply since 
there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for an inguinal bulge and hernia on the left is 
not warranted. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
September 2005, prior to the initial adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective date in October 2007, and the 
claim was readjudicated in the April 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The record establishes that the Veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Thus, there is no prejudice to 
the Veteran in the Board's considering this case on its 
merits.  In addition, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Therefore, the Board finds the 
duty to notify provisions of the VCAA have been fulfilled, 
and any defective notice is nonprejudicial to the Veteran and 
is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2000 to 2008 were obtained and associated with the 
claims folder.  The Veteran identified treatment by Drs. W. 
and D., and records from these doctors were obtained and 
associated with the claims file.  There is no identified 
relevant evidence that has not been accounted for.  A VA 
examination was performed in October 2005 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a left inguinal bulge 
and hernia is not warranted, and the appeal is denied. 


REMAND

The Board has reviewed the evidence of record, and 
regrettably, the Board finds it must again remand this matter 
for additional development, i.e., a medical determination.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

The record shows that the Veteran asserts that he injured his 
left knee in service when he came under a mortar attack in 
Korea.  The Veteran is competent to report injuries and 
observable symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is evidence of a current left knee disability.  
VA treatment records dated in August 2005 show a diagnosis of 
arthritis of the knees.  Records from Dr. W. show that upon 
x-ray examination, there was mild narrowing of the knee (see 
the April 2004 record) and a diagnosis of osteoarthrosis (see 
the October 2005 record).  

There is medical evidence which associates the Veteran's 
symptoms of knee pain to service.  In an October 2005 
statement, Dr. W. stated that the Veteran had suffered from 
chronic left knee pain after trauma suffered in the Korean 
War.  The Board finds that an additional medical examination 
is necessary in order to determine whether the Veteran 
currently has a left knee disability that was incurred in 
service or is medically related to service.  38 U.S.C.A. 
§ 5103A(d).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of any left knee 
disability.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report all current 
diagnoses and date of onset of any 
current disabilities.  X-ray examination 
of the left knee should be performed.  If 
a left knee disability is found, the 
examiner should render a medical opinion 
that addresses whether it is at least as 
likely as not (50 percent probability or 
more) that any current left knee 
disability is related to any disease or 
injury in service.  

The examiner should provide a rationale 
for all conclusions, to include a 
discussion of the Veteran's subjective 
history and the evidence of record.  The 
examiner must state the medical basis or 
bases for all opinions expressed.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state and discuss why an 
opinion is not possible.

2.  Then, readjudicate the issue on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


